Citation Nr: 1821558	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-27 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected thoracic compression fractures with residual myofascial pain (spine disability).

2.  Entitlement to an initial rating higher than 0 percent for service-connected migraine headaches from December 13, 2010 to February 27, 2017, and a rating higher than 30 percent from that date. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from October 2001 to March 2002 and January 2003 to January 2004, and also served in the Army National Guard.  

This appeal came to the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas that granted service connection for spine disability and assigned an initial 10 percent disability rating and granted service connection for migraine headaches and assigned an initial noncompensable rating, effective December 13, 2010.  In December 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2014, and, in July 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In August 2016, the Board remanded both claims, as well as a claim for service connection for tinnitus, for further development.  In an April 2017 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating and also increased the Veteran's disability rating for migraines to 30 percent effective February 27, 2017, creating a staged rating as indicated on the title page.  The Veteran has not expressed satisfaction with the assigned rating for migraines, and the issue thus remains on appeal.  See AB v. Brown, 6 Vet. App 35, 39 (1993) (a Veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  

Because the claim for service connection for tinnitus was granted and assigned a 10 percent disability rating following the August 2016 remand, it is considered a grant in full and is thus not before the Board at this time.  See Holland v. Gober, 10 Vet. App. 433, 436 (1997) (holding that an RO's award of service connection constitutes a full award of benefits on an appeal initiated by an NOD as to a previous RO decision denying service connection and that, to the extent that a veteran disagrees with the compensation level or effective date assigned in the RO decision granting service connection, "a separate NOD [is required] in order for them to be placed in appellate status for the first time.").

The issue of a higher initial rating for service-connected migraine headaches is addressed in the decision below; the issue of a higher initial rating for service-connected spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraine symptoms more nearly approximate very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for the maximum schedular 50 percent rating for service-connected migraine headaches are met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had a noncompensable rating from December 13, 2010 and 30 percent disability from February 27, 2017 for his migraine headaches under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 50 percent rating requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  A 30 percent rating requires headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.

In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court held that, where the Board declined to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  See Pierce, 18 Vet. App. at 445.  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

During a February 2017 VA examination, the Veteran reported having headaches four to five times per month, requiring bed rest for four to seven hours.  Headaches were manifested by constant pain, localized to the right side of the head and worsened by physical activity, nausea, vomiting, sensitivity to light and sound, and vision and sensory changes.  The headaches lasted less than one day in duration.

The headaches were prostrating at least once a month over the previous several months and were productive of severe economic inadaptability, manifested by the fact that the Veteran would have to take off work frequently when his migraines occurred and he had an inability to focus, concentrate and function.  

Similarly, in a traumatic brain injury (TBI) consult from September 2011, following an incident in which a vehicle door fell on his head in June 2002 , the Veteran suffered from headache symptoms 1-2 times per month lasting anywhere from 1 hour to 3 days in duration.  Symptoms included blurred vision and light sensitivity and the headaches were considered "very severe."  

The Veteran's migraine headaches warrant a 50 percent rating for the entire appeal period.  First, the examiner found that the Veteran's headaches were prostrating in nature.  Further, the Board would characterize 4-5 headaches per week as very frequent when compared to the 30 percent criteria of at least one headache per month.  The Veteran reported having headaches severe enough to require him to lie down 4-7 hours at a time.  Evidence going back to prior to the appeal period also illustrates severe headaches up to two times per month with variable duration.  Given the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" economic inadaptability, the Veteran's headaches more closely approximate the criteria for the 50 percent rating for the entire appeal period.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015) ("effective date should not be assigned mechanically based on the date of a diagnosis. Rather, all of the facts should be examined to determine the date that [the veteran's disability] first manifested").

As a final note, in a January 2018 Appellate Brief, the Veteran's representative questioned whether extraschedular consideration was warranted for this claim.  In Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  Here, the prostrating attacks and severe economic inadaptability encompass all of the symptoms of the Veteran's migraines.  As such, the schedular criteria contemplate the symptoms in this case and there is no basis for an extraschedular rating.  

For the foregoing reasons, the evidence reflects that the symptoms of the Veteran's headaches have more nearly approximated very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability throughout the appeal period.  An initial 50 percent rating is therefore warranted.


ORDER

An initial rating of 50 percent for migraine headaches is granted from December 13, 2010, subject to controlling regulations governing the payment of monetary awards.




REMAND

After having considered the remaining matter on appeal, and for reasons expressed immediately below, further development is required before the remaining claim on appeal may be finally adjudicated.  

With respect to the claim for entitlement to service connection for spine disability, the Veteran asserted in a February 2017 VA examination that he experienced flare-ups with intense pain that interferes with his sitting and standing.  The examiner also noted that pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability with flare-ups.  However, the examiner did not estimate approximate range of motion during a flare-up because the Veteran was not undergoing the examination during a flare-up.  

The Court of Appeals for Veterans Claims (Court) recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resorting to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner. 

Accordingly, an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  To be adequate, an examination, although acknowledging that the Veteran was not then suffering from a flare of any conditions at the time of the examination, must also ascertain adequate information; i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  Furthermore, pursuant to Sharp, the examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran was undergoing a flare-up at the time.

The Board recognizes that this is a difficult estimation to make, but it is required by the regulations as interpreted by recent Court precedent.  As such, a remand for a medical opinion to determine the additional loss of motion during flare-ups based on the prior examination findings and statements is necessary.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an appropriate physician, in accordance with the current disability questionnaire, to include compliance with the Court's decision in Sharp.  Please provide an opinion determining the additional loss of motion due to flare-ups of the Veteran's service-connected spine disability, consistent with chapter 11 of the VA Clinician's Guide.  Sharp, 29 Vet. App. at 32. The Board recognizes that this is a difficult estimation to make, but it is required by the regulations as interpreted by the Court.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


